EXHIBIT 99.1 For Immediate Release Contact: Claire M. Chadwick SVP and Chief Financial Officer 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Announces Results for the Second Quarter Ended June 30, 2009 Midland Park, NJ – August 3, 2009 – Stewardship Financial Corporation (NASDAQ:SSFN), the holding company for Atlantic Stewardship Bank, today announced net income for the three months ended June 30, 2009 of $780,000, or $0.12 per diluted common share, as compared to net income of $1.2 million, or $0.21 per diluted common share, for the same three month period in 2008.For the six months ended June 30, 2009, Stewardship Financial Corporation reported net income of $2.0 million, or $0.31 per diluted common share, compared to net income of $2.2 million, or $0.40 per diluted common share for the corresponding six month period in 2008.All per share calculations have been adjusted for a 5% stock dividend paid in November 2008.
